Citation Nr: 1820375	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for loss of bilateral visual acuity.

2. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and being housebound.

3. Entitlement to automobile or other conveyance and adaptive equipment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2015 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.

In July 2016, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The Veteran in January 2018 correspondence subsequently withdrew his request for a hearing. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2017). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. An additional disability, the loss of bilateral visual acuity was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault, on the part of VA, nor was it due to an event not reasonable foreseeable due to care received at VA. 

2. The Veteran is not in a nursing home, has not lost the use of both feet, or of one hand and one foot and is not in need of regular aid and attendance as a result of his service connected disabilities.   He is not service connected for an eye disorder, contractures due to burns, have ALS or ankylosis.

3. The Veteran is not bedridden, helpless or permanently housebound by reason of his service connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for compensation pursuant to the provisions of 38 U.S.C. § 1151 for the additional disability of loss of bilateral visual acuity due to care received by VA have not been met. 38 U.S.C. §§ 1151, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

2. The criteria for the award of SMC have not been met. 38 U.S.C. §§ 1114, 5107 (2012), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017).

3.  The criteria for entitlement to automobile or other conveyance and adaptive equipment are not met.  38 C.F.R. § 3.808. (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. 1151 Claim

The Veteran contends that he developed an additional disability and the loss of bilateral visual acuity as a result of his April 2011 glaucoma surgery and ongoing pre and post follow-up treatment. 

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected. A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury. Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized. 38 C.F.R. § 3.361 (b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361 (c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361 (c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361 (d). In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In order for the appellant to be eligible for compensation under 38 U.S.C. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C. § 1151. If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C. § 1151 must be denied.

III. Analysis

In this case the Veteran underwent a phacoemulsification of the posterior chamber, intraocular lens implantation of the left eye and trabeculectomy with mitomycin C of the left eye in April 2011 at the Tulane University Medical Center. The operative report notes the Veteran was transferred to recovery without any complications after the left eye procedure and the insertion of a posterior chamber implant, and glaucoma surgery. The Veteran was referred from the Biloxi VAMC for left eye chronic narrow angle glaucoma and a visually significant cataract. See April 4, 2011 private operation report. June 2011 follow-up at Tulane University Medical Center noted ongoing use of medication for the Veteran's post cataract and glaucoma surgery. Severe ptosis in the left eye. The Veteran was recommended to return to the clinic in 2 weeks for an intraocular pressure check. 

The Veteran contends that mistakes made before, during and after his glaucoma and cataract surgery in April 2011 resulted in his loss of bilateral visual acuity. The Veteran contends that pre surgery examinations at the VAMC and at Tulane University Medical Center where he was measured and fitted for left eye cataract lenses was incorrectly done. Additionally, the Veteran contends that the surgeon who performed his April 2011 left eye glaucoma and cataract surgery, allowed a medical resident to improperly perform the surgery. Further, post left eye surgery the Veteran contends that the surgeon at follow-up examinations failed to wear protective gloves during physical examinations, which resulted in the Veteran obtaining a severe Staph infection. Additionally, the Veteran contends that post-surgery medications prescribed resulted in a worsening of his vision. 

The Veteran's April 2011 left eye cataract and glaucoma surgery and subsequent follow-up care was performed at the Tulane University Medical Center. This is a private medical facility, and not under the authority and oversight of VA. 

In reviewing the care that the Veteran did undergo examination at a VA medical facility, there is no indication that there was any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of failure on the part of VA relating to care of the Veteran's left eye cataract and glaucoma pre and post surgery. Prior to surgery treatment records in February 2011 noted the Veteran was in need of glaucoma surgery OS soon. The Veteran reported several instances of severe left eye pain in the recent year and an eye consult was recommended, the examiner noted possible glaucomatocyclitic crisis OS, and that the Veteran's symptoms had improved with glaucoma medications.  See February 8, 2011 VA treatment record. March 2011 treatment records note the Veteran would be undergoing cataract surgery for his left eye at Tulane University Medical Center in April. Medications, labs and an EKG were ordered and pre surgery instructions reviewed with the Veteran. See March 24, 2011 VA ophthalmology note. The Veteran has not identified any error or wrong doing on the part of VA relating to care prior to his April 2011 surgery or in the referral. 

After the Veteran's surgery he had ongoing care at the VA ophthalmology clinic. September 2013 treatment records note blurred vision and left upper lid ptosis which was keeping him from seeing in his left eye. See June 11, 2013 VA treatment record.  October 2014 treatment records note bilateral glaucoma with visual obscuration, and that the Veteran had suffered a post-surgical infection and now ptosis. See October 16, 2014 VA neurology consult.  January 2015 treatment records note left upper lid ptosis. See January 16, 2015 VA treatment record. Treatment records note ongoing care and treatment through the blind rehabilitation center program. Additionally, regarding post-service care and treatment the Veteran has not identified any error or wrong doing on the part of VA.

Under 38 C.F.R. § 3.361 (e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction. 
38 C.F.R. § 3.361 (e)(2) . 

Under 38 C.F.R. § 3.361 (f), activities that are not hospital care, medical or surgical treatment, or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151 (a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153  in a facility over which the Secretary does not have direct jurisdiction. For a veteran deemed eligible, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care. 
38 U.S.C. § 1703 (a).

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C. § 1151 for loss of bilateral visual acuity is not warranted. The Board does not dispute the Veteran's contentions that he has sustained an additional disability, a loss of bilateral visual acuity. The Board notes the Veteran's contentions that his current loss of bilateral visual acuity was a result of his April 2011 glaucoma and cataract surgery and subsequent pre and post-operative care. As noted above, the Veteran underwent April 2011 glaucoma and cataract surgery at Tulane University Medical Center, which is not a VA facility. Tulane University Medical Center is a private non-VA facility. As such, VA had no direct supervision of its personnel, to include the Veteran's surgeon who performed the April 2011 procedure and follow-up care. In any event, there is no evidence that VA had any jurisdiction or supervision over the private facility in question, or its providers. As such, any additional disability potentially resulting from this surgery and follow-up care would not qualify for benefits under 38 U.S.C. § 1151.

As to pre and post-surgery treatment records from VA facilities there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of failure on the part of VA relating to care of the Veteran's left eye. Further, the Veteran has not identified VA involvement in the claimed change in visual status a result of the April 2011 surgery. The Veteran has not alleged with specificity any wrong doing on the part of VA relating to pre and post care he received at VA. Certainly the Veteran can attest to factual matters of which he has firsthand knowledge, such as subjective complaints regarding physically observed symptoms, and his testimony in this regard is entitled to some probative weight. However, there is no indication that the Veteran's loss of bilateral visual acuity is a result of VA care and treatment. The Board concludes that VA treatment did not cause any additional disability with respect to the Veteran's loss of bilateral visual acuity. 

The Board finds the preponderance of the probative evidence is against the Veteran's contention that his loss of bilateral visual acuity was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or VA facilities. As such, the criteria for entitlement to compensation under 38 U.S.C. § 1151 have not been met. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims. As such, the benefit of the doubt rule is not for application, and the claims must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV. Special Monthly Compensation (SMC) 

The Veteran contends that he is entitled to SMC based on his need for aid and attendance and being housebound due to his loss of bilateral visual acuity and service connected disabilities. 

SMC as provided by 38 U.S.C. § 1114 (l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b). 

If the Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then monthly compensation shall be awarded. For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime. 38 U.S.C. § 1114 (s).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352 (a) (2017). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

Here, the Board is considering the issue of entitlement to SMC based upon the need for aid and attendance and based upon housebound status. 

The Veteran underwent a VA aid and attendance or housebound examination in April 2015. The examiner noted that the Veteran is restricted to his home or immediate vicinity, but is not hospitalized. See April 2015 VA examination. The Veteran was accompanied to the examination and was driven by a family member. The examiner noted that the Veteran is not permanently bedridden and does not use an orthopedic or prosthetic appliance. No complaints of dizziness or loss of memory were reported, and the Veteran reported a poor gait. The Veteran reported that he is unable to cook and needs assistance with dressing, in particular with shoes, and he needs some assistance with his activities of daily living. The examiner noted limitation of motion in the Veteran's lower extremities, weight bearing, balance and propulsion deficits due to ongoing pain which causes gait slowness. The Veteran had muscle weakness and is only able to lift 5 pounds. Decreased range of motion of the thoracolumbar spine was noted, which does not interfere with breathing. The examiner noted the Veteran is unable to walk without the assistance of another person due to pain and blindness. The Veteran can leave his home with assistance one to two times a day. The examiner noted that the Veteran's corrected vision is worse than 5/200 bilaterally. Additionally the examiner noted a lumbosacral strain with arthritis and radiculopathy of the lower extremities. The examiner noted that the Veteran was alert, oriented and appropriately answered questions and he is capable of managing his affairs. 

An April 2015 VA back examination has been associated with the claims file. The examiner noted a lumbosacral strain with arthritis and radiculopathy of the right lower extremity. See April 2015 VA examination. The Veteran reported flare-ups impacting the function of his low back. Range of motion testing noted forward flexion to 30 degrees, extension was to 10 degrees, right and left lateral flexion was to 10 degrees, and right and left lateral rotation was to 10 degrees. There was no objective evidence of painful motion. On repetitive use testing the Veteran was unable to perform repetitive testing with three repetitions due to increased pain. Functional loss was noted including less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing. Tenderness and muscle spasms with an abnormal gait were noted. Muscle strength testing was 3/5 throughout. No muscle atrophy was noted. A reflex examination noted hypoactive ankles and knees. A sensory examination noted decreased sensation in the upper anterior thigh, thigh/knee, lower leg/ankle, and left foot/toes. The right foot/toes sensory examination noted sensation to light touch testing was absent. Radiculopathy was noted in the bilateral extremities with moderate right lower extremity and mild left lower extremity radiculopathy. The Veteran uses assistive devices including a constant cane, and occasional use of a wheelchair. The examiner noted the Veteran can lift approximately 5 pounds, on occasion, is able to walk approximately 12 to 15 feet before resting, and does this several times a day. The Veteran can sit or stand for approximately 15 minutes then he must reposition. 

The Veteran submitted a housebound status or need for regular aid and attendance examination completed by his physician in June 2015. The examiner noted the Veteran was not hospitalized, is able to feed himself and is unable to prepare his own meals, and needs assistance with some bathing and tending to hygiene needs. See June 2015 examination. The Veteran is currently legally blind. The Veteran does not require nursing home care, medication management and is able to manage his financial affairs. No restrictions to his upper and lower extremities or spine, trunk and neck were noted. The examiner noted that the Veteran regularly uses aids such as canes, braces, crutches or the assistance of another for locomotion but did not provide information on the applicable distance. 

VA treatment records note that the Veteran reports no difficulty getting around his apartment and apartment complex, and that he regularly does his own laundry, cooks food in the microwave and dresses without assistance. The Veteran has reported needing assistance with shaving and shopping for food. 

The Veteran contends that he is entitled to aid and attendance as a result of his reduced bilateral visual acuity. 

The Board notes the Veteran is currently service connected for lumbosacral strain with arthritis rated at 40 percent disabling, right lower extremity radiculopathy associated with lumbosacral strain rated at 20 percent disabling, left lower extremity radiculopathy associated with lumbosacral strain rated at 10 percent disabling, and impotence associated with lumbosacral strain rated as noncompensable. The Veteran is in receipt of SMC (k) on the account of loss of use of a creative organ. 

As an initial matter, the Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot. The Board notes the Veteran's reduced bilateral visual acuity has resulted in legal blindness in both eyes. However, the Veteran's reduced bilateral visual acuity is not service connected. While the evidence of record does indicate that the Veteran at times needs assistance due to his bilateral blindness, he is not service connected for this disability. As to the Veteran's service connected disabilities the evidence of record does not show his service connected low back disability and radiculopathy have caused anatomical loss of use of both, feet or one hand and one foot. The Board recognizes that the Veteran's low back disability and radiculopathy does result in limited range of motion, and pain. However, the Veteran has consistently reported regularly being able to walk 10 to 15 feet prior to experiencing pain. The VA examiner noted that the Veteran is able to stand for 15 minutes prior to needing to reposition. Additionally, VA treatment records note the Veteran regularly navigates and walks his apartment complex independently. As such, he clearly has not lost the use of both feet. As SMC can only be granted based on aid and attendance of a service connected disability such is not warranted. Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C. § 1114 (I) by showing that his service connected disabilities caused him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above.

The Board finds the Veteran's statements are competent and credible, regarding his need for assistance as a result of his bilateral blindness. The most probative evidence of record establishes that his need for additional care and assistance with performing activities of daily living is due to his bilateral blindness. The Veteran remains mobile despite his lumbosacral strain and right and left lower extremity radiculopathy.  While weakness was noted in the Veteran's extremities and a distributed gait, he was not noted to be bedridden or being unable to dress and undress himself, or complete daily activities of self-care due to his service connected disabilities. Further, there is no indication the Veteran has a loss of coordination of extremities, and he continues to live on his own. The April 2015 and June 2015 examinations noted that the Veteran is not permanently bedridden, does not use a prosthetic device, and on occasion assistance with cooking and dressing was needed. The examiner noted the Veteran was unable to leave his home without assistance due to the need for someone to drive him due to bilateral blindness. The Veteran has reported pain and reduced mobility due to his service connected lumbosacral strain and right and left lower extremity radiculopathy. In this regard the medical evidence does not demonstrate that the Veteran requires regular aid and attendance due to his service-connected disabilities The claims file does not otherwise include any medical evidence suggesting that the Veteran is bedridden or so helpless that he requires regular aid and attendance. 

As such the Board concludes that the evidence does not show that the Veteran is permanently bedridden, or so helpless to be in need of regular aid and attendance due to his service connected disabilities. 

Further, the Veteran does not have a service connected disability rated as total and an additional service connected disability independently ratable at 60 percent or more, and he is not permanently housebound due to his service connected disabilities. Additionally there is no indication that the Veteran is permanently housebound by reason of his service connected disabilities. Indeed, as indicated above, the Veteran can perform his activities of living, albeit with some difficulty.
The Veteran reports regularly leaving the house and independently navigating his apartment complex, and going to various appointments. As such SMC based on being housebound is not warranted. 38 U.S.C. § 1114 (s).

In sum, the competent evidence of record does not indicate that the Veteran's service connected disabilities prevent him from performing activities of daily living. The Veteran has not provided or identified any evidence to the contrary. See 38 U.S.C. § 5107(a). The Board finds that the claim for SMC must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


V. .Automobile or other conveyance and adaptive equipment

The Veteran has appealed the denial of a certificate for the purchase of an automobile or adaptive equipment.  A certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made when the Veteran/service member has one of the following conditions which is the result of injury or disease incurred or aggravated during active military service: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; a severe burn injury, such as deep partial thickness or full-thickness burns, resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; amyotrophic lateral sclerosis; for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  

Here, the pertinent facts were addressed in the SMC issue.  As with the SMC issue, 
the appellant meets none of the criteria.  Rather, the need for the benefit is based upon his visual status, for which compensation has been denied.  The benefit sought on appeal is denied.


ORDER

Entitlement to compensation under provisions of 38 U.S.C. § 1151 for loss of bilateral visual acuity is denied. 

Entitlement to special monthly compensation is denied. 

Entitlement to automobile or other conveyance and adaptive equipment is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


